Citation Nr: 0202671	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  99-18 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

What evaluation is warranted for bilateral pes planus from 
May 27, 1997?

(A decision addressing whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for gastritis, irritable bowel syndrome or 
diarrhea (claimed as a disability of the digestive system); 
and the issue addressing what evaluations are warranted for 
degenerative joint disease and pain of each knee from May 27, 
1997, will be the subject of a separate decision at a later 
date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel

INTRODUCTION

The veteran served on active duty from September 1990 to 
September 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 1999 and October 2000 rating actions of 
the Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

As the appeals regarding the evaluations for bilateral pes 
planus, and bilateral knee disabilities involve original 
claims, the Board has framed the issues as shown on the title 
page.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issues 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
gastritis, irritable bowel syndrome or diarrhea (claimed as a 
disability of the digestive system); and the appropriate 
evaluations for bilateral knee degenerative joint disease 
with pain from May 27, 1997.  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  Service connection is not currently in effect for plantar 
fasciitis and calcaneal heel spurs.

2.  Since May 27, 1997, bilateral pes planus has not been 
objectively manifested by marked deformity, pain on 
manipulation and accentuated use of the feet, indications of 
swelling on use of the feet, or by characteristic 
callosities.
CONCLUSION OF LAW

The schedular criteria for rating in excess of 10 percent for 
bilateral pes planus at any time since May 27, 1997, have not 
been met.   38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5276 (2001); 66 Fed.Reg. 45,620 (Aug. 29, 2001) (to be 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In the October 2000 rating action presently on appeal, 
service connection was granted and a 10 percent rating 
assigned for bilateral pes planus, effective from May 27, 
1997.  The RO noted in the rating action that service 
connection had been established secondary to the veteran's 
service-connected impaired left tibia and fibula with ankle 
disability and traumatic arthritis.  That same rating 
decision specifically listed plantar fasciitis and calcaneal 
(heel) spurs as non service connected disorders.  A timely 
notice of disagreement pertaining to the denial of service 
connection for plantar fasciitis and calcaneal (heel) spurs 
was not filed.

The veteran was afforded numerous VA examinations during the 
course of his appeal.  The report of a February 1995 VA 
general medical examination included the examiner's 
observation that the veteran's gait was normal; he was able 
to walk on his heels and toes "okay."  The diagnosis was 
moderate pes planus.  Reports from May 1996 and February 1998 
VA examinations yielded the same diagnosis.  The May 1996 
examination noted calluses on both heels.

In June 1997, the veteran was seen at a VA outpatient clinic 
with complaints of left heel pain.  Physical examination 
revealed plantar tenderness at the insertion of the plantar 
fascia into the calcaneal tuberosity.  The diagnosis was 
plantar fasciitis.  An attending orthopedist noted that 
despite his problems, the veteran remained quite active.  He 
opined that the appellant would likely have problems with the 
plantar fascia.  A viscoelastic insert was issued for the 
right heel.  

In November 1998, the veteran was seen by a VA podiatrist.  
He did not diagnose pes planus.

At a January 1999 VA examination the veteran complained that 
the bottom of his feet "burn(ed) every day and itch(ed) in 
the instep."  Shoe inserts had been prescribed, however, 
they reportedly did not help.  On physical examination, the 
veteran's gait was normal.  He did have pain with heel 
walking, pain at the lateral foot areas when toe walking, and 
he claimed that he was unable to walk on the outside of his 
feet.  X-rays showed bilateral pes planus with calcaneal 
spurs.  Foot alignment and forefoot mineralization was within 
normal limits.  The radiologist opined that the feet were 
stable, and without interval changes when compared with prior 
studies.  The veteran was noted to have a mild fungal 
infection of both feet.  The appellant was diagnosed with 
osteoarthritic calcaneal bone changes, and moderate pes 
planus confirmed by x-ray study.  The examiner opined that 
the arthritic changes were responsible for painful feet.

At a May 1999 VA outpatient clinic the appellant complained 
of heel pain, and difficulty standing or walking for extended 
periods of time.  Physical examination revealed normal 
sensation to needle prick over the dorsum of the foot.  
Numbness was, however, present between the hallux and the 
second toe, and at the posterolateral borders of the heel.

At an October 1999 VA examination the veteran reported 
chronic bilateral heel pain.  He had been given special 
inserts for his shoes, but stopped wearing them because they 
caused heel pain.  On physical examination the veteran was 
unable to walk on his heels, toes, or on the outside of his 
feet secondary to knee pain, left ankle pain and heel pain.  
The examiner commented that it was more likely than not that 
the veteran's left ankle condition aggravated his flat feet 
condition, which in turn aggravated his knees and lower back.  
The diagnosis was moderate pes planus with bilateral 
calcaneal spurs.  

At an October 1999 VA outpatient clinic the veteran 
complained of heel spur pain.  He was, however, clinically 
able to walk without difficulty.

The veteran presented to a May 2000 VA examination with 
complaints that the bottom of his feet burned and itched 
daily.  He again reported that inserts did not help.  On 
physical examination his gait was normal.  Walking on his 
heels caused heel pain.  Walking on the toes caused pain in 
the lateral part of his left foot and he was unable to walk 
on the outside of his feet, secondary to pain.  The examiner 
noted that the veteran had moderate pes planus (flat feet) 
which caused pain.  The veteran was noted to be able to walk 
on his heels, toes or outside of his feet, but his ankle and 
tibia/fibula condition caused increased pain and loss of 
balance.  X-ray study showed pes planus with mild arthritic 
changes at the talonavicular relationship.  The diagnosis was 
pes planus with bilateral calcaneal spurs.

II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Veterans Claims Assistance Act is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Following the RO's determination of the 
veteran's claim, VA issued regulations implementing the 
Veterans Claims Assistance Act.  66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The Veterans Claims Assistance 
Act and the implementing regulations pertinent to the issue 
on appeal are liberalizing and are therefore applicable to 
the issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

VA is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  The Act and regulations 
also require VA to notify the claimant of any information, 
and any medical or lay evidence, not previously provided to 
VA that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant which 
of the evidence is to be provided by the claimant and which 
VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
criteria for establishing entitlement to an increased 
evaluation for pes planus.  The veteran has submitted 
pertinent argument in support of his claim.  The RO has 
informed the veteran by the statement of the case of the 
evidence needed to substantiate his claim and advised him of 
the evidence it has obtained.  Additionally, the veteran has 
been provided numerous medical examinations with regard to 
this claim.  The veteran has not indicated the existence of 
additional evidence pertinent to his claim.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
which should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  Remanding to afford the RO an opportunity to 
consider the claim in light of the implementing regulations 
would serve to further delay resolution of the claim with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, the Board will address the merits of the veteran's 
claim on appeal.

The veteran contends that his service-connected bilateral pes 
planus is more severe than the original rating indicates.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule). The Board notes that at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-"staged" ratings.  See 
Fenderson.  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Since May 27, 1997, the veteran's service-connected pes 
planus has been evaluated in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  That Code provides a 10 
percent evaluation for moderate acquired flatfoot (pes 
planus) when the weight-bearing line is over or medial to the 
great toe, with inward bowing of the tendo achillis, and pain 
on manipulation and use of the feet.  This 10 percent rating 
is assignable whether the condition is bilateral or 
unilateral.  A 30 percent evaluation is warranted for severe 
bilateral acquired pes planus with objective evidence of 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use of the feet, indications of 
swelling on use of the feet, and characteristic callosities.  
Id.  

In the present case, numerous VA examinations have 
characterized the veteran's pes planus as "moderate."  
There is no evidence of marked deformity in either foot, 
accentuated pain on manipulation of the foot, swelling, and 
characteristic callosities such that assignment of a 30 
percent rating would be warranted.  Although the veteran 
clearly experiences foot pain there is no evidence of disuse 
atrophy, objective evidence of fatigue on use, or objective 
evidence of incoordination on use.  Thus, the preponderance 
of the evidence is against concluding that the schedular 
criteria have been met to warrant a higher rating at any time 
since May 27, 1997.  Thus, the benefit sought on appeal is 
denied.

In reaching this decision the Board again notes that service 
connection for plantar fasciitis and heel spurs was denied by 
the RO, and that the appellant has not perfected an appeal to 
that issue.  As such, these disorders are not service 
connected and they may not be considered in rating pes 
planus.

In evaluating the severity of the veteran's pes planus, the 
Board has taken into account the veteran's complete 
disability picture, the provisions of 38 C.F.R. §§ 4.40, 4.45 
including functional loss due to pain on motion and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Again, however, such 
objective signs of increased disability during painful flare 
ups as disuse atrophy and incoordination on use have not been 
objectively shown.  Moreover, the Board notes that the 
schedular criteria for pes planus specifically contemplate 
the existence of pain.

Further, the Board reviewed the nature of the original 
disability and considered whether the veteran is entitled to 
a "staged" rating as prescribed in Fenderson.  Based upon a 
review of the evidence, however, the Board finds that at no 
time since May 1997 has there ever been objective evidence 
that the degree of disability due to bilateral pes planus was 
commensurate with that necessary for assignment of a 30 
percent evaluation.  Hence, a staged rating is not warranted. 

Finally, the Board has considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for bilateral pes planus at 
any time since May 27, 1997, is denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



